DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23, in the reply filed on July 15, 2021, is acknowledged.
The election requirement of January 15, 2021, between the cardboard and paperboard limitations has been withdrawn. Both species have been included in the claims below. 

Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  the claims recite “A foil-wrapped vacuum insulation panel” in the first line. This should be “THE foil-wrapped vacuum insulation panel.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 4 and 6 recite “paper and/or cardboard.” Based on the definition in the specification, paper, cardboard and paperboard may be distinguished by grammage (as-filed spec page 3, line 23 – page 4, line 6). Lack of grammage disclosed is denoted by “paper,” where “paper” may include any or all of paper, cardboard and paperboard. Neither claim 4 nor claim 6 recite grammage. Therefore, the “paper” recited is interpreted as “paper, cardboard or paperboard.” Therefore, a recitation of “paper and/or cardboard” is redundant. In the alternative, “paper” as recited in the claim is not intended to refer to all of paper, cardboard and paperboard. However, as defined by Applicant, this is not what the claim states. It is therefore unclear which of paper, cardboard and paperboard are included in the claim. For purposes of examination, the claims will be interpreted as any of paper, cardboard or paperboard. Claims 5-7 are rejected for being dependent on claim 4. Please note that “paperboard box” as used throughout the claims has been defined by the claims (claim 9) to allow for either a paperboard box or a cardboard box. 
Claim 5 recites “one paper layer is glued to one or two adjoining paper layers to form a single layer.” It is unclear how two or three paper layers may together form a single layer. The use of “layer” with respect to the paper layers cannot then be redefined as a composite layer without introduction. For purposes of examination, the claim will be interpreted such that the glued layers forms a single laminate. 
Claim 9 recites the limitation "the open and/or closable paperboard box" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the paperboard blank" in lines 2- 3.  There is insufficient antecedent basis for this limitation in the claim.
21 recites the limitation "the shell wrapping foil" in lines 2- 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 11, 14 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0018872 Ehrmanntraut.
Regarding claim 1, Ehrmanntraut teaches a foil-wrapped vacuum insulation panel (paragraph 0001) 
having a core 3 (paragraph 0013), and 
an air-tight envelope in the form of a wrapping foil surrounding the core (paragraph 0021) made of powder or granulate (paragraph 0013), 
wherein between the core made of powder or granulate and the air-tight wrapping foil, there is provided at least one intermediate layer of cardboard (paragraph 0016), 
which completely envelopes the core made of powder or granulate in a powder-tight manner (paragraph 0014) and 
is formed as a cuboid box (paragraph 0027), which has approximately the same shape as the finished vacuum insulation element (figure 4), 
wherein the powder or granulate is filled into the cuboid box in such an amount that the body is completely filled up to its very top (paragraph 0021 and figure 4), and 

Ehrmanntraut does not explicitly teach that the structural integrity of the core is not sufficient to retain the shape of the core on its own without the surrounding cardboard or paperboard box. However, as Ehrmanntraut satisfies all of the previous limitations, Ehrmanntraut’s materials (pyrogenic silica powder or granulate core) are indistinguishable from the claimed materials (pyrogenic silica powder or granulate core). Therefore, it is reasonable to expect that Ehrmanntraut's structural integrity of the core is also not sufficient to retain the shape of the core on its own without the surrounding cardboard or paperboard box. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claims 8 and 10, Ehrmanntraut teaches a cardboard box (paragraph 0016). Claims 8 and 10 further limit the paperboard option. Therefore, the claims are met by Ehrmanntraut because the cardboard option has been taught. 
Regarding claim 11, Ehrmanntraut teaches that the paperboard box has at least one filling opening which is closed after the core material is filled in (paragraph 0016). 
Regarding claim 14, Ehrmanntraut teaches at least one ventilation opening which allows the contained air to escape when the cardboard box is evacuated (paragraph 0021). 
Regarding claim 18, Ehrmanntraut teaches that the core material is made of or pressed from porous powder (paragraph 0013). 
Regarding claim 19, Ehrmanntraut teaches that the core is made of pyrogenic silica (paragraph 0013). 
3 and 180 kg/m3. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 21, Ehrmanntraut teaches that the shell wrapping foil includes a metallized foil (paragraph 0065). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9, 12, 13, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0018872 Ehrmanntraut as applied to claims 1 and 11 above, and further in view of US 2004/0099564 Leifeld et al.
Regarding claims 2 and 3, Ehrmanntraut teaches the insulation panel, but does not teach the grammage of the cardboard. Leifeld teaches a folding box made of cardboard for a variety of 2 (paragraph 0015). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the grammage of Leifeld in the product of Ehrmanntraut because this forms a box that may be handled simply and reliably in production, storage and filling that encloses the contents largely dust-tight (abstract). 
Regarding claim 4, Ehrmanntraut teaches the insulation panel, but does not teach the multiple layers. Leifeld teaches a folding box made of cardboard for a variety of applications, where multiple layers of the cardboard is provided (overlapping flaps 16,17,26,27, paragraph 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the multiple layers of Leifeld in the product of Ehrmanntraut because this forms a box that may be handled simply and reliably in production, storage and filling that encloses the contents largely dust-tight (abstract).
Regarding claim 5, Leifeld further teaches that at least one paper layer is glued to one adjoining paper layer to form a single layer (adjacent side wall, paragraph 0005). 
Regarding claim 9, Ehrmanntraut teaches the insulation panel, but does not teach the open or closable box formed from a single blank. Leifeld teaches a folding box made of cardboard for a variety of applications, where the closable cardboard box (paragraph 0014) is produced from a single cardboard blank (paragraph 0015). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the single blank of Leifeld in the product of Ehrmanntraut because this forms a box that may be handled simply and reliably in production, storage and filling that encloses the contents largely dust-tight (abstract).
Regarding claim 12, Ehrmanntraut teaches the insulation panel, but does not teach the lid. Leifeld teaches a folding box made of cardboard for a variety of applications, where after the 25 and panel formed by 51,59,61,65 form the lid, paragraph 0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the lid of Leifeld in the product of Ehrmanntraut because this forms a box that may be handled simply and reliably in production, storage and filling that encloses the contents largely dust-tight (abstract).
Regarding claim 13, Leifeld further teaches that the lid in the closed state covers a base surface or main surface of a panel-shaped vacuum insulation element (figure 2).
Regarding claim 22, Ehrmanntraut teaches the insulation panel, but does not teach the lid. Leifeld teaches a folding box made of cardboard for a variety of applications, where the cuboid box comprises a body and a lid, and wherein the lid comprises an apron which engages externally over an edge that protrudes upwardly along a base area of the body (figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the lid of Leifeld in the product of Ehrmanntraut because this forms a box that may be handled simply and reliably in production, storage and filling that encloses the contents largely dust-tight (abstract).
Regarding claim 23, Leifeld further teaches that the lid 25 has the same shape as the body 40 but slightly larger, so that the lid may be pulled over the body in order to close the box (paragraph 0019). 


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0018872 Ehrmanntraut as applied to claim 4 above, and further in view of US 2002/0079357 Tulkoff.
Regarding claim 6, Ehrmanntraut teaches the insulation panel, and Leifeld teaches the multiple layers. Neither Ehrmanntraut nor Leifeld teaches a corrugated profile. Tulkoff teaches a cardboard box used for storage where at least one of the multiple layers of cardboard has a corrugated profile (paragraph 0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the corrugated cardboard panel of Tulkoff in the product of Ehrmanntraut in view of Leifeld because corrugated cardboard exhibits enhanced insulation and rigidity in the product (paragraph 0005).
Regarding claim 7, Ehrmanntraut teaches the insulation panel, and Leifeld teaches the 250 g/m2 grammage for each cardboard layer (paragraph 0015). Neither Ehrmanntraut nor Leifeld teaches a three-layer product. Tulkoff teaches a cardboard box used for storage where at least one of the multiple layers of cardboard has a corrugated profile layer between two solid outer sheets (paragraph 0043). Therefore, the three-layer assembly of Tulkoff made with Leifeld’s 250 g/m2 cardboard would result in an overall layer with a total grammage of 750 g/m2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the corrugated cardboard panel of Tulkoff in the product of Ehrmanntraut in view of Leifeld because corrugated cardboard exhibits enhanced insulation and rigidity in the product (paragraph 0005).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0018872 Ehrmanntraut as applied to claim 1 above, and further in view of US 3,628,720 Schmedding.
Regarding claim 15, Ehrmanntraut teaches the insulation panel, but does not teach perforations or needlings. Schmedding teaches a water-tight storage bag including a ventilation opening (column 1, lines 38-40) that is formed by one or more perforations (column 1, lines 41-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the perforations of Schmedding in the product of Ehrmanntraut to allow the passage of air due to either a vacuum or a filling function (column 1, lines 38-40).
Regarding claim 16, Ehrmanntraut teaches the insulation panel, but does not teach a valve area. Schmedding teaches a water-tight storage bag including a ventilation opening (column 1, lines 38-40) that has a valve or valve area (column 3, line 72 – column 4, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the valve of Schmedding in the product of Ehrmanntraut to allow the passage of air due to either a vacuum or a filling function (column 1, lines 38-40).
Regarding claim 17, Schmedding further teaches that in the area of a valve, perforations are provided (column 3, line 72 – column 4, line 3) in the at least one intermediate layer of cardboard, but are offset with respect to one another (column 3, lines 9-17). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781